UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER000-52720 CUSIP NUMBER380488106 (Check One): [X] Form 10-K [_] Form 11-K [_] Form 20-F [_] Form 10-Q [_] Form N-SAR For Period Ended: February 28, 2010 [_] Transition Report on Form 10-K [_] Transition Report on Form 20-F [_] Transition Report on Form 11-K [_] Transition Report on Form 10-Q [_] Transition Report on Form N-SAR For the Transition Period Ended: PART I REGISTRANT INFORMATION GOLD BAG, INC. Full Name of Registrant Former Name if Applicable 4695 MacArthur Court, Suite 1430, Address of Principal Executive Office (Street and Number) Newport Beach, CA 92660 City, State and Zip Code PART II RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate.) (a)The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X](b)The subject annual report, semi-annual report, transitionreport on Form 10-K, Form 20-F, Form 11-K or Form N-SAR, orportion thereof will be filed on or before the 15th calendarday following the prescribed due date or the subject quarterlyreport or transition report on Form 10-Q, or portion thereofwill be filed on or before the fifth calendar day followingthe prescribed due date; and (c)The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PART III NARRATIVE State below in reasonable detail why the Form 10-K, 11-K, 20-F 10-Q, N-SAR or the transition report portion thereof could not be filed within the prescribed time period. (Attach extra sheets if needed.) The Registrant was awaiting information from outside third parties in order to complete the Form 10-K. PART IV OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification Richard O. Weed(949) 475-9086 ext 22 Name(Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [_] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [_] Yes [X] No If so: attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. GOLD BAG, INC. (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date:May 28, 2010 By:/s/ Richard O. Weed Richard O. Weed, Chief Financial Officer
